NOT DESIGNATED FOR PUBLICATION

                                               No. 123,640

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                 In the Interests of C.H., C.H., C.H.
                                              and C.W.,
                                           Minor Children.


                                    MEMORANDUM OPINION

        Appeal from Johnson District Court; KATHLEEN SLOAN, judge. Opinion filed October 22, 2021.
Affirmed.


        Richard P. Klein, of Olathe, for appellant natural mother.


        Elizabeth A. Billinger, assistant district attorney, and Stephen M. Howe, district attorney, for
appellee.


Before ATCHESON, P.J., BRUNS and ISHERWOOD, JJ.


        PER CURIAM: B.H. (Mother) appeals the termination of her parental rights related
to C.H. (Y.O.B. 2009); C.H. (Y.O.B. 2013); C.H. (Y.O.B. 2014); and C.W. (Y.O.B.
2016). Mother contends that clear and convincing evidence does not support the district
court's conclusions that she was presently unfit to care for her children; that her present
unfitness was unlikely to change in the foreseeable future; and that the termination of her
parental rights was in the best interests of the children. Having reviewed the record and
the district court's conclusions, we find no error and therefore affirm.




                                                      1
                        FACTUAL AND PROCEDURAL BACKGROUND

       B.H. (Mother) is the mother of four children, C.H. (Y.O.B. 2009), C.H. (Y.O.B.
2013), C.H. (Y.O.B. 2014); and C.W. (Y.O.B. 2016), all of whom are the subject of this
appeal. Each of the four children have a different father, none of whom join Mother in
this appeal. That said, the father of C.H. (Y.O.B. 2014) filed a separate appeal regarding
the termination of his parental rights.


       On February 26, 2018, Monica Munden, a child protection specialist at the Kansas
Department for Children and Families (DCF) received an assignment to investigate
concerns regarding Mother's children. The assignment initially manifested in response to
allegations of medical neglect. But soon after, Munden was asked to investigate
additional allegations, including: lack of supervision, drug use in the home, and suicidal
and homicidal statements made by Mother.


       In the months that followed, Munden had contact with Mother numerous times.
Occasionally however, she needed to rely on the help of the Olathe Police Department to
help facilitate that contact. The initial interaction DCF had with Mother was through a
worker other than Munden. When that individual requested that Mother take a drug test,
Mother refused to do so. When Munden followed up a few weeks later, Mother submitted
a test that yielded a negative result. Munder offered Mother the option of family
preservation services, but Mother declined. Meanwhile, on May 2, 2018, the State filed a
truancy petition involving C.H. (Y.O.B. 2009).


       On May 24, 2018, one of Mother's neighbors contacted the Olathe Police
Department after finding three of Mother's children, ages two through five, wandering
alone for about 45 minutes without adult supervision. Detective Rickey Krefft responded
to the call and noticed that the children smelled like urine and appeared to not have
bathed in several days. He also observed injuries to two of the children, including a scab

                                             2
on one of the children's faces and a large bruise on the hip of the other. After talking with
the neighbors for nearly 45 minutes, without a sign that Mother was looking for her
children, Detective Krefft tried to contact Mother at her home.


       When Detective Krefft knocked on Mother's door, several adults answered, but it
took Mother several minutes to come to the door. Detective Krefft also observed between
four to six large dogs in the house. Mother told the Detective that she had been sleeping
in the basement and was unaware her children had left the house. When confronted about
leaving the children unsupervised, Mother denied that it had ever happened before. But
Detective Krefft showed Mother pictures that her neighbor had shared with him of other
occasions when the children had played outside unsupervised.


       Detective Krefft also asked Mother about the injuries to the children, which she
explained resulted from one child falling and the other being knocked over by one of
Mother's dogs. He concluded that Mother's explanation about the second child was of
questionable credibility given that it conflicted with the child's report that her younger
brother bit her. Mother gave the detective permission to enter and take pictures of her
home. Once inside, he observed that each of the children had a mattress to sleep on, but
he likewise noticed cockroaches, an empty refrigerator, several large dogs, and a strong
smell of urine in the bedrooms.


       Based on the conditions of the children, his conversation with Mother, and his
observations of the home, Detective Krefft decided to place the children in police
protective custody. Less than a week later, on May 29, 2018, the State filed petitions
alleging that Mother's youngest children were children in need of care pursuant to K.S.A.
2017 Supp. 38-2202(d)(1); (d)(2); (d)(3); and (d)(11), and that her oldest child was a
child in need of care under K.S.A. 2017 Supp. 38-2202(d)(1); (d)(2); (d)(3); and (d)(6).
That same day, the district court ordered the placement of all four children in temporary
DCF custody based on the lack of supervision and the children's condition at the time that

                                              3
they entered protective custody. A month later, on June 21, 2018, a case plan was
established.


       On August 20, 2018, Mother entered a no contest statement that the children were
in need of care under K.S.A. 2018 Supp. 38-2202(d)(2). The district court conducted a
hearing on the State's CINC petitions and, noting Mother's no contest statement, it
adjudicated all four children to be Children in Need of Care pursuant to K.S.A. 2018
Supp. 38-2202(d)(1); (d)(2); (d)(3); and (d)(4).


       At the same hearing, the district court addressed the establishment of a
reintegration plan for Mother. In that regard, the State voiced concerns about the
relatively short duration of the reintegration plan, suggesting that Mother had only
recently begun a parenting class, had not progressed past supervised visits with her
children, and was currently living with a registered sex offender. The State also noted that
Mother had recently tested positive for methamphetamines. As a result of the State's
concerns, the district court ordered a four-month reintegration plan, which included the
directive that Mother begin regular drug testing immediately. The plan also required
Mother to maintain proper and suitable housing, including providing documentation that
no one in the home had a criminal history or was using illegal substances; secure stable
income sufficient to meet the needs of her children; attend parenting classes; abstain from
drug and alcohol use, complete a mental health and medication evaluation, and follow all
recommendations; and attend supervised visitation with her children. The judge advised
Mother there was potential to allow her more time to complete the reintegration tasks
provided she exhibited progress with the plan.


       Nine months later, the State moved for termination of Mother's parental rights.
The district court later conducted a two-day bench trial on the State's motion. At the time
of trial the children were 10 years old, 6 years old, 5 years old, and 3 years old and had


                                             4
been in DCF custody for about 21 months. During the trial, the State called seven
witnesses. Mother opted not to testify and did not present other evidence.


       The State's witnesses included Monica Munden and Detective Krefft, both of
whom testified about the circumstances that initially led to the children's initial placement
in DCF custody. The State then called additional witnesses assigned to assist Mother with
the completion of her reintegration plan.


       Jessica Robinson, a KVC Health Systems (KVC) substance abuse counselor,
testified to efforts designed to assist Mother with her case plan tasks. She informed the
court that despite being assigned to work with Mother in June 2018, Mother did not meet
with Robinson for the first time until October 23, 2018. At that time, Robinson
recommended that Mother participate in outpatient drug treatment and random drug
testing. Rather than commit herself to those measures, however, Mother often
rescheduled, cancelled, or failed to honor her treatment related appointments, which
eventually caused her "unsuccessful" discharge from drug treatment. Finally, Robinson
testified that Mother rebuffed the agency's referrals for additional services.


       Next, Stephanie Meyers, a KVC case manager, testified about her work with
Mother which originated when the children went into DCF custody and extended roughly
eight months. Meyers testified that Mother maintained consistent contact with her and
attended scheduled visitations with the children, however, Mother also resided with a
registered sex offender at that time. Meyers also informed the court that Mother never
provided proof of housing, income, or transportation, and similarly failed to provide
documentation for a mental health assessment, a medication evaluation, or completion of
a parenting class. Finally, Meyers testified that Mother did not follow the
recommendations of her substance abuse evaluation. She missed several drug tests and,
when she did make testing a priority, frequently tested positive for marijuana and
methamphetamine. In Meyers' opinion Mother failed to successfully complete a

                                              5
significant portion of her reintegration plan, and Meyers would not advocate for an
extension of time given Mother's lack of progress in the time already allotted.


       Krystal Bledsoe, Mother's second KVC case manager, also testified and
corroborated Meyers' assertions that Mother failed to provide income and housing
documentation and neglected to complete a parenting class, outpatient mental health
treatment, or outpatient substance abuse treatment. Like Meyers' experience, during
Bledsoe's assignment to the case, Mother missed scheduled drug tests and continued to
test positive for marijuana and methamphetamine. Bledsoe explained to the court that she
initially allowed visitation to occur at Mother's house but, ultimately, had to return visits
to locations in the community due to a cockroach infestation in Mother's home.


       Courteney Colvin, a permanency supervisor with KVC, testified that Mother was
unlikely to complete her case plan if given additional time and that the children had
permanency options available to them through maternal relatives.


       At the close of evidence, the district court took the matter under advisement then
ultimately issued a memorandum decision that terminated Mother's parental rights to all
four children. In support of its conclusion the court noted it found Mother unfit pursuant
to: K.S.A. 2019 Supp. 38-2269(b)(7) based on the failure of reasonable efforts made to
rehabilitate the family; K.S.A. 38-2269(b)(8) based on Mother's failure to adjust her
circumstances, conduct, and conditions to meet the needs of her children; and K.S.A.
2019 Supp. 38-2269(c)(3) based on Mother's failure to complete her reintegration plan.


       The district court articulated findings relevant to each factor. As to K.S.A. 2019
Supp. 38-2269(b)(7), the court found both public and private agencies undertook
numerous and reasonable measures to reintegrate Mother with all four of her children.
Unfortunately, those efforts failed. The court noted that case workers were consistently
available to Mother, contacted her and made referrals for her to assist her with trying to

                                              6
complete her case plan and reintegration plan tasks. KVC ensured the children's physical
and mental health issues were addressed and managed the logistics of getting them to
visit and providing supervision for those visits. Finally, the court highlighted that KVC
prepared a detailed reintegration plan and provided her with a corresponding case plan to
assist with completion of her tasks.


       The court next addressed K.S.A. 2019 Supp. 38-2269(b)(8) and determined that
Mother failed to adjust her circumstances, conduct, or conditions to meet the needs of
children. Of specific concern to the court was the reality that Mother essentially
completed no task assigned to her. She did not provide adequate proof of housing,
income, or employment, refused to submit to regular drug testing, and when she did
participate, she often tested positive for marijuana and methamphetamine. The court also
observed that Mother did not complete drug and alcohol evaluations or treatment, nor did
she follow through with mental health treatment recommendations.


       Corresponding with that factor was K.S.A. 2019 Supp. 38-2269(c)(3). The court
noted that mother was granted a very generous time frame in which to prove actions
versus mere intentions. Despite that latitude, Mother failed to complete the court ordered
tasks that would enable her to move a few steps closer to making reintegration with her
children a reality.


       Following the fleshing out of those factors, the court moved on to the next phase
of the analysis and determined that Mother's unfitness was unlikely to change in the
foreseeable future. Thus, it was in the best interest of the children that her rights be
terminated. Numerous aspects of the case provided the requisite foundation for its
conclusion. The court observed that the case was just shy of two-years old and not only
had Mother failed to complete the tasks in her case and reintegration plans but further,
and perhaps more disconcerting, was the fact that Mother never adequately addressed the
issues which prompted this case. The court was keenly aware that Mother loved her

                                               7
children, but properly concluded that the emotional bond was not enough in isolation.
Again, it was a matter of actions versus intentions and Mother's actions fell far short of
what the children's best interests required. Mother had twenty-one months to adjust her
circumstances and declined to do so. Finding that the past often offers a lens to the future,
the court determined it was unlikely Mother would make the changes necessary to
adequately meet the physical, mental, and emotional needs of the children and it was time
they received the hope of permanency.


       Mother timely appealed and brings this matter before us.


                                     LEGAL ANALYSIS

       A parent has a constitutionally recognized right to a continuing relationship with
his or her child. See Santosky v. Kramer, 455 U.S. 745, 753, 102 S. Ct. 1388, 71 L. Ed.
2d 599 (1982); In re B.D.-Y., 286 Kan. 686, 697-98, 187 P.3d 594 (2008) (citing
Stanosky, 455 U.S. at 758-59). The right entails a fundamental liberty interest shielded in
the Due Process Clause of the Fourteenth Amendment to the United States Constitution.
See Troxel v. Granville, 530 U.S. 57, 65, 120 S. Ct. 2054, 147 L. Ed. 2d 49 (2000)
(fundamental liberty interest); Pierce v. Society of Sisters, 268 U.S. 510, 534-35, 45 S. Ct.
571, 69 L. Ed. 1070 (1925) (recognizing "the liberty of parents and guardians to direct
the upbringing and education of children under their control"). Thus, the State may
terminate a parent's right to raise a minor child only upon clear and convincing proof of
parental unfitness. K.S.A. 2020 Supp. 38-2269(a); Santosky, 455 U.S. at 769-70; In re
R.S., 50 Kan. App. 2d 1105, Syl. ¶ 1, 336 P.3d 903 (2014).


       After a child has been adjudicated in need of care, a district court may terminate
parental rights "when the court finds by clear and convincing evidence that the parent is
unfit by reason of conduct or condition which renders the parent unable to care properly
for a child and the conduct or condition is unlikely to change in the foreseeable future."

                                             8
K.S.A. 2020 Supp. 38-2269(a). The statute contains a nonexclusive list of nine conditions
that would sustain a finding of unfitness. K.S.A. 2020 Supp. 38-2269(b). The statute also
lists four other conditions to consider when the child is no longer in the physical custody
of a parent. K.S.A. 2020 Supp. 38-2269(c). Any one of the factors in K.S.A. 2020 Supp.
38-2269(b) or (c) may, but does not necessarily, establish grounds for termination of
parental rights. K.S.A. 2020 Supp. 38-2269(f).


       In assessing the unlikelihood of change in the foreseeable future under K.S.A.
2020 Supp. 38-2269(a), we gauge the permissible duration using "child time" as the
appropriate measure. As the governing statutes recognize, children experience the
passage of time in distinctly different ways than adults. For children, a month, or a year
seems far longer, and that difference in perception typically tilts toward a prompt,
permanent disposition. K.S.A. 2020 Supp. 38-2201(b)(4); In re M.B., 39 Kan. App. 2d
31, 45, 176 P.3d 977 (2008); In re G.A.Y., No. 109,605, 2013 WL 5507639, at *1 (Kan.
App. 2013) (unpublished opinion) ("'child time'" differs from "'adult time'" in care
proceedings "in the sense that a year . . . reflects a much longer portion of a minor's life
than an adult's").


       Further, upon arriving at the conclusion of unfitness, "the court shall consider
whether termination of parental rights as requested in the petition or motion is in the best
interests of the child." K.S.A. 2020 Supp. 38-2269(g)(1). In making such a decision, the
court must give primary consideration to the physical, mental, and emotional needs of the
child. K.S.A. 2020 Supp. 38-2269(g)(1).


       On appeal, Mother contends that the State failed to present clear and convincing
evidence that she was presently unfit to care for her children; that her present unfitness
was unlikely to change in the foreseeable future; or that the best interests of the children
required termination of her parental rights.


                                               9
       When there is a challenge to the sufficiency of the evidence supporting a district
court's decision to terminate parental rights, an appellate court will uphold the findings of
unfitness and the unlikelihood of change if, after reviewing the evidence in a light most
favorable to the prevailing party, they are supported by clear and convincing evidence.
Stated another way, the appellate court must be persuaded that a rational factfinder could
have found it highly probable that the circumstances justify a finding of parental
unfitness and the unlikelihood of change as components of the termination of parental
rights. In re B.D.-Y., 286 Kan. at 705; In re K.H., 56 Kan. App. 2d 1135, 1139, 444 P.3d
354 (2019). In evaluating the record, the appellate court does not weigh conflicting
evidence, pass on the credibility of witnesses, or determine factual questions. In re
Adoption of B.B.M., 290 Kan. 236, 244, 224 P.3d 1168 (2010); In re M.H., 50 Kan. App.
2d 1162, 1170, 337 P.3d 711 (2014).


Present Unfitness

       Mother first argues that the district court's conclusion regarding her present
unfitness is not supported by clear and convincing evidence. Of specific concern to her is
the district court's conclusion that she was presently unfit because reasonable efforts
made by public and private agencies to try and reintegrate Mother with her children did
not succeed, under K.S.A. 2020 Supp. 38-2269(b)(7); that she failed to adjust her
circumstances, conduct, or conditions to meet the needs of her children, pursuant to
K.S.A. 2020 Supp. 38-2269(b)(8); and that she failed to complete tasks on her
reintegration plan, pursuant to K.S.A. 2020 Supp. 38-2269(c)(3).


       Our comprehensive review of the record leads us to the conclusion that the district
court's findings are supported by clear and convincing evidence. As previously noted, the
court articulated solid, factual findings for each factor relied on.




                                              10
       First, the evidence does support a finding that an abundance of reasonable efforts
was undertaken by public and private agencies to try to reintegrate Mother with all four
of her children, but those efforts proved unsuccessful. See K.S.A. 2020 Supp. 38-
2269(b)(7). KVC provided services to the family from the inception of the case. The
workers assigned to the family were available to Mother throughout the proceedings and
put forth a concerted effort to help her fulfil the requirements outlined in her case and
reintegration plans. Moreover, they endeavored to ensure the needs of the children were
satisfied. Unfortunately, the efforts of the agency exceeded those that Mother put forth.


       Further, we are similarly satisfied that the record contains clear and convincing
evidence to support the district court's conclusion that Mother failed to adjust her
circumstances or conduct to meet the needs of the children, and that she failed to
complete or provide proof of completion of the tasks in her reintegration plan. See K.S.A.
2020 Supp. 38-2269(b)(8); K.S.A. 2020 Supp. 38-2269(c)(3).


       When considering the district court's conclusion regarding present unfitness, we
must view the evidence presented in a light favoring the State, as the party prevailing in
the district court. In re B.D.-Y., 286 Kan. at 705; In re K.H., 56 Kan. App. 2d at 1139.


       At trial, the State presented the testimony of three KVC case managers who
consistently assisted Mother throughout the nearly two years that the children were in
DCF custody. Those individuals testified that Mother regularly attended scheduled
visitations with her children. Even so, they also uniformly testified that Mother otherwise
failed to complete her assigned tasks under either the case plan or the reintegration plan.


       For instance, the court heard evidence through the case managers that Mother
failed to provide proof of income, or transportation and, rather than safe, stable housing,
was living with a registered sex offender for most of the time during the case and
reintegration plans. Moreover, she neglected to complete a required mental health

                                             11
assessment, as well as outpatient mental health care and failed to provide documentation
evidencing completion of a medication evaluation and parenting classes as directed.


       In addition, and perhaps more troubling, Mother likewise failed to complete a
substance abuse treatment program. According to the case managers, Mother instead
opted to repeatedly skip scheduled drug tests and those she did submit to routinely
yielded positive results for methamphetamine and marijuana. This testimony was
corroborated by that of Mother's assigned KVC substance abuse counselor who informed
the court that Mother continually avoided the counselor's attempts to schedule meetings,
and that Mother was "unsuccessfully" discharged from drug treatment services as a result.
The collective opinion of the KVC specialists was that given her persistent lack of
progress, Mother was unlikely to complete her assigned tasks if given more time.


       Despite this substantial framework, Mother argues that the district court's
conclusion regarding present unfitness lacked the requisite evidentiary foundation. As
support for her contention, Mother contends that KVC did not accommodate the varied
mental health struggles she endures and only allotted her four months to complete the
tasks in her reintegration plan yet neglected to provide any meaningful assistance toward
reintegration during that time, leaving her with a sense of hopelessness. Mother also
contends that while Meyers informed the court that she believed that Mother did not
deserve an extension of her reintegration plan, Meyers was also often unavailable when
Mother reached out to her for assistance during the time that Meyers oversaw her case.
Accordingly, from her perspective, KVC did not engage in reasonable reintegration
efforts.


       The record before us does not support Mother's assertions. First, as it relates to her
allegation that KVC failed to accommodate her mental health issues, the record reveals
that was not the case. Rather, the documentation available to us reflects that Mother
repeatedly refused to actively participate in mental health treatment programs as

                                             12
recommended by KVC. Additionally, as for her claims that KVC neglected to provide
support or to help her accomplish the goal of reintegration, at least four KVC employees
testified that over the course of the 21 months that the children were in DCF custody,
Mother did not actively work with KVC on her assigned tasks. Her KVC substance abuse
counselor similarly testified that Mother was often non-responsive to their attempts to
schedule appointments or obtain necessary documentation relevant to her reintegration
plan. The allegation that KVC was indifferent to her struggles with mental health is
likewise not supported by the record. To the contrary, the evidence establishes that
Mother repeatedly refused to participate in recommended mental health treatment
programs despite persistent prodding by her KVC case workers.


       In addition, Mother's characterization of Meyer's trial testimony about the
extension of her reintegration plan appears to be largely taken out of context. Upon closer
inspection, Meyer's professional opinion that she did not believe that Mother deserved an
extension of time was made after Meyers had invested nine months in what was
ultimately an unsuccessful endeavor to help Mother complete her assignments. There is
no evidence that Meyer's opinion led to a lack of effort by either Meyers or by Mother's
subsequent KVC case workers when it came to assisting Mother with her assigned tasks.


       Finally, Mother's contention that KVC had unreasonable expectations when it
assigned a four-month deadline to her reintegration plan turns a blind eye to the fact that
the court previously afforded her six months to complete her case plan tasks and she was
similarly unsuccessful. We note that when the district court ordered the four-month
integration plan it sought to encourage Mother through an assurance that more time was a
possibility if she exhibited progress on the required tasks. The unanimous testimony
reflects that despite this incentive, Mother made no progress toward her assigned tasks
under the reintegration plan.




                                             13
       In sum, considering the record facts in a light most favorable to the State, we find
that the district court's conclusion about Mother's present unfitness is supported by clear
and convincing evidence.


Future Unfitness

       Second, Mother contends that the district court's conclusion that her present
unfitness was unlikely to change in the foreseeable future is not supported by clear and
convincing evidence. The district court made the following findings of fact and
conclusions of law with respect to this issue:


               "[Mother] had twenty-one months to work on the tasks which were given to [her]
       to try to reintegrate with [her] children. While the Court does recognize and appreciate
       the bond that [Mother] has with her children, that is not enough. Her conditions of
       unfitness outweigh that bond, and she has not only failed to complete the tasks on her
       case plan and her reintegration plan, the issues that brought the children to the attention
       of the Court have not been adequately addressed and the numerous efforts made by KVC
       to try to assist her proved unsuccessful. [Mother] simply never adjusted her
       circumstances or her conduct or her conditions to meet the needs of her children. The
       Court has little confidence that any additional time will help her, and that instead the
       children will just continue to wait for permanency. . . . The past is a predictor of the
       future. The Court hereby finds and concludes that [Mother's] conditions of unfitness are
       unlikely to change in the immediate or foreseeable future."


       Mother contends that the district court's decision regarding her future unfitness
"ignores the clear progress she made in the case" which she asserts reflected that she
"was well on her way to completing the [reintegration] plan at the time of trial." In
support, Mother notes that she was taking a parenting class, had cleaned up her home
enough to host home visits for two months, and had not missed any scheduled visitations
with her children. In addition, Mother asserts that she demonstrated the ability to "stay
clean from drugs," citing negative drug tests for months in 2019 and one month in 2020.

                                                    14
       Even so, while we note that Mother did participate in scheduled visitations, the
record does not support Mother's contention that she had also made significant progress
on her other assigned tasks. For instance, despite Mother's assertion, the record shows
that Mother failed to provide documentation to establish that she was, in fact, taking a
parenting class, and two of her case managers testified that Mother had not taken the
recommended parenting classes. Further, although it is true that Mother had obtained the
right to have visitations in the home, that privilege was short-lived because of Mother's
failure to address a cockroach infestation. Her visits with the children abruptly shifted
back to the community as a result. Finally, Mother's contention that she had achieved
some measure of sobriety ignores the overwhelming testimony that she actively avoided
participation in substance abuse treatment and was ultimately unsuccessfully discharged
from the program. Specifically, she neglected to attend scheduled appointments with her
substance abuse counselor and routinely avoided drug tests. On those occasions when she
did submit one, they were regularly positive for methamphetamines and marijuana.


       The overwhelming evidence documented in the record demonstrates that Mother
was not making progress on her reintegration plan at the time of her trial. The best
indicator of future performance is past performance. Accordingly, courts can consider a
parent's past conduct as evidence regarding the reasonable likelihood of any future
change in parental fitness. See In re M.S., 56 Kan. App. 2d 1247, 1264, 447 P.3d 944
(2019); In re Price, 7 Kan. App. 2d 477, 483, 644 P.2d 467 (1982). As a result, we find
that the district court's conclusion regarding Mother's future unfitness is also supported
by clear and convincing evidence.


Termination of Parental Rights in Children's Best Interest

       Finally, Mother contends that the district court abused its discretion in finding that
the termination of her parental rights was in the best interests of the children. In this
regard, the district court made the following factual findings and conclusions of law:

                                              15
               "The children have waited almost two years to achieve permanency. They have
       numerous needs that need to be met. The Court does not have the confidence it needs that
       [Mother] can meet the physical, mental[,] or emotional needs of [her] children now or in
       the foreseeable future. These children deserve to have permanency in their lives, and they
       do not deserve to wait on their mother, . . . . The children all have permanency options
       available to them.


               "The Court finds that it is in the best interest of the children for the parental
       rights of [Mother] . . . to be terminated. The Court hereby terminates [her] parental rights.
       The Court hereby grants the one and only consent for the adoption of these children to the
       Kansas Department for Children and Families."


       In trying to counter the district court's conclusion, Mother asserts that she is
bonded with her children, she loves them, and longs for reunification with them. She
reiterates that her four-month reintegration plan was an insufficient time period for her to
demonstrate her fitness to properly parent the children.


       A child's best interests are assessed somewhat differently from unfitness or
unlikelihood of change. As directed by K.S.A. 2020 Supp. 38-2269(g)(1), the district
court shall give "primary consideration to the physical, mental[,] and emotional health of
the child" in making a best interests determination. The assessment balances the negative
effects of termination on the child with the benefits of "permanency" in a different home
environment. Thus, a district court makes a best interests determination based on a
preponderance of the evidence, not by clear and convincing evidence. See In re R.S., 50
Kan. App. 2d at 1115-16. The ultimate decision essentially rests in the district court's
sound judicial discretion. 50 Kan. App. 2d at 1116. An appellate court reviews those sorts
of conclusions for abuse of discretion. A district court exceeds that broad latitude if it
rules in a way no reasonable judicial officer would under the circumstances, if it ignores
controlling facts or relies on unproven factual representations, or if it acts outside the
legal framework appropriate to the issue. See Northern Natural Gas Co. v. ONEOK Field


                                                    16
Services Co., 296 Kan. 906, 935, 296 P.3d 1106 (2013); State v. Ward, 292 Kan. 541,
Syl. ¶ 3, 256 P.3d 801 (2011).


       In support of its decision, the district court recognized that, at the time of the trial,
the children had already been in DCF custody for nearly two years and during that time,
Mother had not successfully demonstrated that she could complete the tasks necessary to
allow reintegration. As already discussed, we find that conclusion to be supported by
clear and convincing evidence in the record. Further, the district court properly
considered that nearly two-year span from the perspective of a child and concluded that
further delaying the opportunity for permanency was not in in the children's best
interests. See K.S.A. 2020 Supp. 38-2201(b)(4); In re M.B., 39 Kan. App. 2d at 45; In re
G.A.Y., 2013 WL 5507639, at *1 ("'child time'" differs from "'adult time'" in care
proceedings "in the sense that a year . . . reflects a much longer portion of a minor's life
than an adult's").


       Notably, Mother does not challenge the district court's factual findings in this
regard. Instead, she contends that, given more time, she could prove fitness. We do not
doubt either Mother's love for her children nor her sincere interest in regaining custody of
them. Still, without diminishing the sincerity of Mother's assertions, we note that the
district court properly considered the time already afforded to Mother, as well as the
unlikelihood that Mother would quickly change her circumstances, and reasonably
concluded that more time was not in the best interest of the children. We find no error in
that decision. See In re K.L.B., 56 Kan. App. 2d 429, 447, 431 P.3d 883 (2018) ("A
district court may look to a parent's past conduct as an indicator of future behavior.").


       We readily acknowledge that the loss of parental rights is both tragic and sobering.
That said, having scrutinized the record, we find that the district court did not abuse its
discretion when it concluded that it was in the best interest of the children to terminate


                                               17
Mother's rights and that such a measure was supported by a preponderance of the
evidence. Finding no error, we, therefore, affirm.


       Affirmed.




                                            18